DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
The Objection to the Drawings has been withdrawn in view of the amendment to the Specification (entered on 1/10/2022).
The USC 112(a) rejection made to claims 6-20 is withdrawn in view of the amendment to the Specification (entered on 1/10/2022).
The USC 112(b) rejection made to claims 16-20 is withdrawn in view of the amendment to claim 16 (entered on 1/10/2022).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the system for interchangeable retractor blade including a shell (having a distal closed end, an opening, and a pliable portion with a pocket in communication with the opening) and a retractor blade; wherein the retractor blade shapes the pliable portion to first and second configurations when inserted into the pocket, as set forth in claims 1-20.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773